
	
		I
		111th CONGRESS
		2d Session
		H. R. 5722
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Driehaus
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Administrator of the Federal Emergency
		  Management Agency to provide reimbursement for certain services relating to an
		  approved letter of map amendment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Flood Mapping Act of
			 2010.
		2.Reimbursement
			 relating to an approved letter of map amendment
			(a)In
			 generalIf an eligible entity
			 incurs expenses for the services of a covered service provider in obtaining a
			 letter of map amendment that is approved by the Administrator of the Federal
			 Emergency Management Agency in whole or in part, the Administrator shall
			 reimburse the eligible entity for the expenses incurred with respect to the
			 part approved.
			(b)ApplicabilityExpenses incurred by an eligible entity for
			 the services of a covered service provider in obtaining a letter of map
			 amendment that is approved by the Administrator in whole or in part shall be
			 eligible for reimbursement under subsection (a) if the approval was obtained
			 during fiscal year 2003 or thereafter.
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)CommunityThe term community has the
			 meaning given that term in section 59.1 of title 44, Code of Federal
			 Regulations.
				(2)Covered service
			 providerThe term covered service provider means a
			 surveyor, engineer, or other similar service provider, but not a legal service
			 provider.
				(3)Eligible
			 entityThe term eligible entity means an owner of
			 property, a lessee of property, or a community.
				(4)Letter of map
			 amendmentThe term letter of map amendment means a
			 letter of map amendment as described in part 70 of title 44, Code of Federal
			 Regulations.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			
